 

Exhibit 10.10

AMENDMENT NO. 1

SECOND AMENDED AND RESTATED

MANAGEMENT AGREEMENT

Amendment No. 1 to Second Amended and Restated Management Agreement, dated as of
September 27, 2017 (the “Amendment”), by and among PennyMac Mortgage Investment
Trust, a Maryland real estate investment trust (the “Trust”), PennyMac Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”),
and PNMAC Capital Management, LLC, a Delaware limited liability company (the
“Manager”).

RECITALS

WHEREAS, the Trust, the Operating Partnership and the Manager are parties to
that certain Second Amended and Restated Management Agreement, dated as of
September 12, 2016 (the “Existing Management Agreement” and, as amended by the
Amendment, the “Management Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Management Agreement.

WHEREAS, the Trust, the Operating Partnership and the Manager have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Management Agreement be amended to incorporate certain agreed upon revisions
that reflect the original intent of the Existing Management Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Trust, the Operating Partnership and the Manager hereby
agree that the Existing Management Agreement is hereby amended as follows:

SECTION 1.    Definitions. Section 2 of the Existing Management Agreement is
hereby amended by deleting the definitions of “Net Income” and “Shareholders’
Equity” in their entirety and replacing them with the following:

“Net Income” means net income or loss attributable to shareholders of the Common
Shares calculated in accordance with GAAP, and adjusted to exclude one-time
events pursuant to changes in GAAP and certain other non-cash charges after
discussion between the Manager and the Independent Trustees and after approval
by a majority of the Independent Trustees.

“Shareholders’ Equity” means:

(i)      the sum of the net proceeds from any issuances of the Trust’s equity
securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance); plus

(ii)     the Trust’s retained earnings at the end of such quarter; less

 







--------------------------------------------------------------------------------

 



(iii)    any amount that the Trust pays for repurchases or redemptions of its
equity securities (allocated on a pro rata daily basis for such repurchases and
redemptions during the fiscal quarter of any such repurchases or redemptions);
excluding

(iv)    one-time events pursuant to changes in GAAP and certain other non-cash
charges after discussions between the Manager and the Independent Trustees and
after approval by a majority of the Independent Trustees.

The Conditional Payments shall be taken into account in the calculation of
Shareholders’ Equity only from and after the payment thereof, if any.

For purposes of calculating the Base Management Fee, outstanding limited
partnership interests in the Operating Partnership (other than limited
partnership interests held by the Trust) shall be treated as outstanding Common
Shares.

SECTION 2.    Conditions Precedent.  This Amendment shall become effective on as
of the date first set forth above (the “Amendment Effective Date”) subject to
the satisfaction of the following conditions precedent:

2.1     Delivered Documents.  On the Amendment Effective Date, each party shall
have received the following documents, each of which shall be satisfactory to
such party in form and substance:

(a)      this Amendment, executed and delivered by duly authorized officers of
the Trust, the Operating Partnership and the Manager; and

(b)      such other documents as such party or counsel to such party may
reasonably request.

SECTION 3.    Representations and Warranties. Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing Management Agreement on its part to be observed or
performed.

SECTION 4.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Management Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.    GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. 

SECTION 6.    Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.





-2-

--------------------------------------------------------------------------------

 



 

SECTION 7.    Conflicts.  The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
Management Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 

 



-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

The Trust:

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:

Andrew S. Chang

 

 

Title:

Senior Managing Director and Chief Financial Officer

 

 

 

 

 

 

 

 

The Operating Partnership:

PENNYMAC OPERATING PARTNERSHIP, L.P

 

 

 

 

 

By:

PennyMac GP OP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:

Andrew S. Chang

 

 

Title:

Senior Managing Director and Chief Financial Officer

 

 

 

 

 

 

 

 

The Manager:

PNMAC CAPITAL MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Spector

 

 

Name:

David A. Spector

 

 

Title:

President and Chief Executive Officer

 



--------------------------------------------------------------------------------